Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered June 29, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a prison term of from 3 to 6 years, affirmed.
A police officer recovered a brown paper bag from underneath a parked car. After observing that the bag contained vials of crack/cocaine, the officer replaced it. Shortly thereafter, defendant approached the car, reached down, and as he walked away, placed the bag into his pants pocket. Defendant was arrested and the bag of crack was seized. Defendant was *435charged and convicted on proof that he possessed 500 milligrams or more of "pure weight” cocaine in violation of Penal Law § 220.06 (5).
Defendant’s challenge to the sufficiency of the People’s proof regarding his knowledge of the aggregate weight of the controlled substance was not preserved by a timely objection to the jury charge with respect to the fifth degree possession count, and we decline to address it in the interest of justice (see, People v Ivey, 204 AD2d 16, lv granted 84 NY2d 874).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Asch, Rubin and Williams, JJ.